IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-12-00124-CR

BILLY JOE HARRIS,
                                                            Appellant
v.

THE STATE OF TEXAS,
                                                            Appellee


                           From the 278th District Court
                                Leon County, Texas
                             Trial Court No. CM-11-50


                                        ORDER


       In a motion filed on July 11, 2013, Appellant requests an extension of time to file

his brief or other response to his counsel’s Anders brief.      The relief requested by

appellant was granted in an order dated July 17, 2013. Accordingly, appellant’s motion

filed on July 11, 2013 is dismissed as moot.

                                          PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Order issued and filed August 1, 2013
Do not publish